                                                                     u S DiSlbcT COURT
                  IN THE UNITED STATES DISTRICT COUREJISTRiCT OF f/YOMIHG
                                                      ZOIBOn 29 PM 1M6
                       FOR THE DISTRICT OF WYOMING
                                                                    STP'Fi-iAN HARRiS. CLERK
                                                                      "     CASPER


 WESTERN WATERSHEDS PROJECT;
 NATIONAL PRESS PHOTOGRAPHERS
 ASSOCATION; and NATURAL
 RESOURCES DEFENSE COUNCIL,

              Plaintiffs,
       vs.                                    Case No. 15-CV-169-SWS

 PETER K. MICHAEL,in his official
 capacity as Attorney General of Wyoming;
 TODD PARFITT, in his official capacity
 as Director of the Wyoming Department of
 Environmental Quality; PATRICK J.
 LEBRUN, in his official capacity as
 County Attorney of Fremont County,
 Wyoming; JOSHUA SMITH, in his
 official as County Attomey of Lincoln
 County, Wyoming; CLAY KAINER,in
 his official capacity as County and
 Prosecuting Attomey of Sublette County,
 Wyoming,

              Defendants.



              ORDER ON MOTIONS FOR SUMMARY JUDGMENT



      This matter comes before the Court on Plaintiffs Motion for Summary Judgment

(ECF No. 95) and State Defendants' Motion for Summary Judgment(ECF No. 98)joined

by County Defendants Patrick Lebrun and Joshua Smith(ECF No. 105). The parties agree

that this matter is appropriate for resolution by summary judgment with each contending

they are entitled to judgment as a matter of law. The Court, having reviewed the wealth of
motions, memoranda, responses, and other documentation in this case, listening to oral

argument, and being otherwise fully advised, finds as follows:

                                    BACKGROUND


      This case has a long history before this Court. The dispute centers on recently

enacted Wyoming statutes which impose criminal and civil penalties for data collection on

private land or when private land is crossed to reach public land without landowner

permission. Tlie Tenth Circuit has summari2ed many of the relevant facts.

              In 2015, Wyoming enacted a pair of statutes that prohibited
       individuals from entering "open land for the puipose of collecting resource
       data" without permission from the owner. Wyo. Stat. §§ 6-3-414(2015); 40-
      27-101 (2015). The statutes were largely identical, with one imposing
       criminal punisliment, § 6-3-414(c) (2015), and the other imposing civil
       liability, § 40-27-101(c) (2015). "Resource data" was defined as "data
       relating to land or land use," including that related to "air, water, soil,
       conservation, habitat, vegetation or animal species." § 6-3-414(d)(iv)(2015).
       And the term "collect" was defined as requiring two elements:(1) taking a
      "sample of material" or a "photograph," or "otherwise preserv[ing]
       information in any form" that is (2)"submitted or intended to be submitted
       to any agency of the state or federal government." § 6-3-414(d)(i)(2015).
       Information obtained in violation of these provisions could not be used in
       any proceeding other than an action under the statutes themselves. §§ 6-3-
       414(e)(2015); 40-27-101(d)(2015). The statutes also required government
       agencies to expunge data collected in violation of their provisions and
       forbade the agencies from considering such data "in determining any agency
       action." §§ 6-3^14(0(2015); 40-27-101(0 (2015).
              The 2015 criminal statute imposed heightened penalties above and
       beyond Wyoming's general trespass provision. It provided a maximum term
       of imprisonment of one year and a $1,000 fine for first time offenders. § 6-
       3-414(c)(i)(2015). Repeal offenders faced a mandatory minimum ten days'
       imprisonment, a maximum of one year, and a $5,000 fine. § 6-3-414(c)(ii)
      (2015). The 2015 civil statute imposed liability for proximate damages and
       "litigation costs," including attomeys' fees, § 40-27-I01(c)(2015).
               Plaintiffs, who are advocacy organizations, filed suit to challenge the
       2015 statutes. They argued that the statutes violated the Free Speech and
       Petition Clauses of the First Amendment,the Equal Protection Clause of the
       Fourteenth Amendment, and were preempted by federal law. Defendants
      moved to dismiss. Granting the motion in part and denying it in part, the
      district court held that plaintiffs had stated plausible free speech, petition,
      and equal protection claims, but failed to state a preemption claim.
              After the district court's decision, Wyoming amended the two
      statutes. Wyo. Stat. §§ 6-3-414 (2016); 40-27-101 (2016). The revised
      statutes continue to impose heightened criminal punishment, § 6-3-414, and
      civil liability, § 40-27-101. But the amendments eliminate reference to "open
      lands" and instead penalize any individual who without authorization: (1)
      enters private land "for the purpose of collecting resource data";(2) enters
      private land and "collects resource data"; or (3) "crosses private land to
      access adjacent or proximate land where he collects resource data." §§ 6-3-
      414(a)-(c); 40-27-101(a)-(c). Under the current version of the statutes, there
      is no requirement that resource data be submitted to, or intended to be
      submitted, to a government agency. Instead, the term "collect" now means:
      (1) "to take a sample of material" or "acquire, gather, photograph or
      otherwise preserve information in any form"; and (2)"recording ... a legal
      description or geographical coordinates of the location of the collection." §§
      6.3-414(e)(i); 40-27-101(h)(i).
             Plaintiffs amended their complaint to challenge the 2016 statutes, re-
      alleging free speech and equal protection claims. Defendants again moved to
      dismiss. This time, the district court granted the motion in full, It concluded
      that the revised version of the statutes did not implicate protected speech.
      Plaintiffs timely appealed.

      On appeal, plaintiffs challenge only the district court's ruling regarding
      subsections (c) of the statutes under the Free Speech Clause of the First
      Amendment.


Western Watersheds Project v. Michael, 869 F.3d 1189, 1192—93(10th Cir. 2017).

      Upon review, the Tenth Circuit reversed, concluding "that plaintiffs' collection of

resource data constitutes the protected creation ofspeech." Id. at 1195-96. The Court also

noted "[t]he fact that one aspect of the challenged statutes concems private property does

not defeat the need for First Amendment scrutiny." Id. at 1195. The Tenth Circuit

remanded the matter to this Court to determine the appropriate level of scrutiny and

whether the statutes survive review. See id. at 1197-98. The parties have since engaged

in discovery and have now filed cross-motions for summaryjudgment.

                                             3
                                STANDARD OF REVIEW


       Summary judgment is appropriate where a movant shows "there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."

Fed.R.Civ.P. 56(a)(emphasis added). "A dispute is genuine if there is sufficient evidence

so that a rational trier of fact could resolve the issue either way. A fact is material if under

the substantive law it is essential to the proper disposition of the claim." Crowe v. ADT

Sec. Servs., Inc., 649 F.3d 1189, 1194 (10th Cir. 2011)(internal quotations and citations

omitted). "The movant bears the initial burden of making a prima facie demonstration of

the absence of a genuine issue of material fact and entitlement to judgment as a matter of

Uw."Adlerv. IVal-Marl Stores. Inc., 144 F.3d 664,670-71 (10th Cir. 1998). The burden

then shifts to the nonmoving party to set forth specific facts showing that there is a genuine

issue for trial. Id.


        "The mere filing of cross motions for summary judgment does not establish that

there is no issue of material fact or obligate the trial court to render summary judgment;

the trial court must independently determine whether there is a genuine issue of material

fact, perusing the record through the standard summary judgment prism, and applying the

standard of review to each motion separately." 73 Am. Jur. 2d Summary Judgment § 45.

"The denial of one does not require the grant of the other" and "in considering cross

motions, the court should draw all inferences against each movant in turn." See id.

"Summary judgment procedure is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed
'to secure the just, speedy and inexpensive determination ofevery action.'" Celotex Corp.

V. Catrett, 477 V.S.3\7, 327(1986).

                                            DISCUSSION


        The parties raise numerous issues in their cross-motions that the Court reduces to

the following major topics; standing, the validity of a facial challenge, content-neutrality

and forum analysis, and the appropriate level of scrutiny. The Court will take each topic

in turn and apply the standard of review as outlined above.^

                                              /. Standing

        Plaintiffs assert the Court should find they do have standing in their motion for

summary judgment. Conversely, Defendants argue Plaintiffs lack standing. Prior to

addressing the substantive law, the Court believes the issue of standing has already been

resolved by the mandate rule and the law of the case. The mandate rule "is a discretion-

guiding rule that generally requires trial court conformity with the articulated appellate

remand." United States v. Hicks, 146 F.3d 1198, 1200(10th Cir. 1998). "A lower court is

'bound to carry the mandate of the upper court into execution and [cannot] consider the

questions which the mandate laid at rest.'" Estate ofCummings by and through Montoya

V. Community Health Systems, Inc., 881 F.3d 793,801 (10th Cir. 2018). Similarly,"[ajfter

an appeal, the decision of the appellate court establishes the law of the case and ordinarily

will be followed on remand, with the principle applicable to all issues previously decided,




'The Court makes every effort to separate the parties' motions, however, the parties have treated their
separate motions as responsive to one another. The Court will apply the correct burden to the relevant party
when addressing each motion even ifthe arguments often overlap.

                                                     5
either explicitly or by necessary implication." N. Nat. Gas Co. v. Approximately 9117.53

Acres in Pratt, Kingman, No. lO-1232-JTM, 2018 WL 1138284, at *3 (D. Kan. Mar. 2,

2018)(citing Vehicle Market Research, Inc. v. Mitchell Int'l, Inc., 839 F.3d 1251, 1256

(10th Cir. 2016)). The parties conceded at oral argumentthat standing was a jurisdictional

issue that the Tenth Circuit necessarily passed on in this case. See generally Western

Watershed, 869 F.3d at 1189; see also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

(2016), as revised(May 24,2016)(finding to establish federal jurisdiction a plaintiff must

show the elements of Article III standing are satisfied). Further, the Tenth Circuit

specifically instructed this Court on remand to determine the appropriate "level ofscrutiny

to be applied and whether the statutes survive the appropriate review."^                           Western

Watershed, 869 F.3d at 1197. This Court's analysis is limited by these instructions. Even

if standing is not resolved by these doctrines, Plaintiffs still prevail on the merits of the

standing analysis.

       "At the summary judgment stage, a plaintiffs standing must be supported by

specific evidentiary facts and not by mere allegations." Fhelps v. Hamilton, 122 F.3d 1309,

1326(10th Cir. 1997). To establish standing, a plaintiff must demonstrate an injury that is

"concrete, particularized, and actual or imminent; fairly traceable to the challenged action;

and redressable by a favorable ruling." Clapper v. Amnesty Intern. USA,568 U.S. 398,409

(2013)(quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139 (2010)), There are

grave concerns over the suppression of protected speech even when addressing the matter



^ Given that the remand was limited to subsection (c) of the statutes in question no need exists to discuss
any issues concerning sevcrability.

                                                     6
of standing. "Even where a First Amendment challenge could be brought by one actually

engaged in protected activity, there is a possibility that, rather than risk punishment for his

conduct in challenging the statute, he will refrain from engaging further in the protected

activity. Society as a whole then would be the loser. Thus, when there is a danger of

chilling free speech, the concern that constitutional adjudication be avoided whenever

possible may be outweighed by society's interest in having the statute challenged." Sec'y

ofState ofMd. v. Joseph H. Mimson Co.,467 U.S. 947,956 (1984).

       Given these concerns,"plaintiffs in a suit for prospective relief based on a 'chilling

effect' on speech can satisfy the requirement that their claim of injury be 'concrete and

particularized' by (1) evidence that in the past they have engaged in the type of speech

affected by the challenged government action;(2)affidavits or testimony stating a present

desire, though no specific plans, to engage in such speech; and (3) a plausible claim that

they presently have no intention to do so because of a credible threat that the statute will

be enforced." Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1089 (10th Cir.

2006). "[CJoncems over the chilling effects on speech are significantly more acute when

a criminal sanction is involved rather than a civil cause of action." Animal Legal Defense

Fund V. Reynolds, 297 F. Supp. 3d 901,916 (S.D. Iowa 2018).

       Assessing whether there is a credible threat of enforcement is often a difficult

matter. See Initiative & Reform Inst.,450 F.3d at 1090. "The chilling effect, to amount to

an injury, must arise from an objectively justified fear of real consequences, which can be

satisfied by showing a credible threat of prosecution or other consequences following from

the statute's enforcement." D.L.S. v. Utah, 374 F.3d 971, 975(lOth Cir. 2004). Still, First

                                               7
Amendment doctrine allows for reliance on general fears of enforcement or prosecution

when protected speech claims are involved. See Babbitt v, United Farm Workers Nat.

Union, 442 U.S. 289, 302 (1979)(holding that fear of prosecution was not imaginary or

speculative, even though the challenged criminal penalty provision had never been applied

to plaintiffs' proposed conduct, where statute on its face proscribed the proposed conduct

and where "the State has not disavowed any intention of invoking the criminal penalty

provision"); Initiative & Referendum Inst.,450 F.3d at 1090(finding credible threat where

no reason to doubt law would be enforced); Threats OfEnforcement, 13B Fed. Prac. &

Proc. Juris. § 3532.5 (3d ed.) (describing general trend). "Additionally, the threat of

prosecution is greater under a statute enacted relatively recently." See Reynolds, 297 F.

Supp. 3d at 916.(citing St. Paul Area Chamber of Commerce v. Gaertner, 439 F.3d 481,

486 (8th Cir. 2006)).

       As before, the Court finds that Plaintiffs have sufficiently established standing {see

EOF No. 40 (finding Plaintiffs had standing at motion to dismiss stage during first

challenge)). First, taking Plaintiffs' motion and drawing all inferences against Plaintiffs,

they have shown standing to bring a First Amendment claim. Plaintiffs have shown a

causal connection and redressability, which Defendants do not contest. Plaintiffs have also

shown, and Defendants do not contest, they have engaged in the past in the type of speech

affected by the challenged govemment action. Further, Plaintiffs have provided affidavits

stating a present desire, though no specific plans, to engage in such speech. Only element

three of the Initiative & Referendum Inst. 'chill test' is truly at issue.
       Defendants argue any harm resulting from mistaken trespass is conjectural because

Plaintiffs are professionals who should know their location and cannot rely on the

assumption they will mistakenly trespass. Defendants point to the fact that Plaintiffs can

utilize various measures to ensure they do not trespass and can exercise caution knowing

the limitations of the resources available. These arguments ignore the language of the test

for standing. Plaintiffs must only assert a "a plausible claim" that they have self-censored

"because of a credible threat that the statute will be enforced." Initiative & Referendum

Inst., 450 F.3d at 1089. Even taking all of Defendant's arguments as true, Plaintiffs can

plausibly argue given the inaccuracies of maps and GPS and the intertwined nature of

public and private lands in Wyoming, that Plaintiffs have refrained from protected speech

activity out of fear of enforcement. There is no indication there is not a credible threat of

enforcement given the recency of the statute and lack of a governmental vow of non-

enforcement. Plaintiffs provide the report of an expert which points out the inaccuracies

of GPS technology and even Defendants agree that GPS and maps are not"100% accurate"

(see ECF Nos. 96-12, 99). Plaintiffs also provide affidavits of individuals alleging fear of

prosecution given these inaccuracies and their desired conduct. While Defendants point

out extensive alternate measures Plaintiffs could take, the same risk of inaccuracy applies.

Additionally, some of these measures could be extremely costly, at least in time if not in

other resources. See American Civil Liberties Union v. Johnson, 194 F.3d 1149,1154(10th

Cir. 1999)(citing Virginia v. American Booksellers Assoc., 484 U.S. 383(1988))(finding

"injury-in-fact requirement of standing was met 'as the law is aimed directly at plaintiffs,

who, if their interpretation of the statute is correct, will have to take significant and costly

                                               9
 compliance measures or risk criminal prosecution.'")^ The assertion that Plaintiffs should

just leave a buffer out ofcaution is equally problematic given the protected speech interest

 at stake in data collection on all the relevant public land, not just that which is far from a

 private border.

         Plaintiffs have provided specific affidavits to prove that self-censorship has resulted

 from the credible threat of prosecution (see ECF Nos. 96-1, 96-3, 96-4, 96-9, 96-10, 96-

 11)(Affidavits of Sharon Buccino, Erik Molvar, Briana Mordick, Jonathan Ratner, Angus

 Thuermer Jr., and Mary Umekubo). Defendants do not directly challenge these affidavits

 in their responsive briefing beyond stating the chill is "unsupported by [Plaintiffs']

 responses to the State Defendants' interrogatories," but do thoroughly cover this argument

 in their own motion for summary judgment. Even drawing all inferences against Plaintiffs,

 the affidavits do support a finding of standing. The Natural Resources Defense Council

("NRDC") Plaintiffs point to an investigation of air quality near the Beartooth Front that

 was suspended in light of the 2015 and 2016 statutes and that NRDC continues to be

 interested in carrying out (see Buccino Aff. ^ 12-13). The fact that this chill began with

 the 2015 laws and continues with the laws today does not invalidate the claim as

 Defendants suggest.

         The Western Watersheds Project("WWP") Plaintiffs also identify numerous sites

 they would collect data from if not for the threat imposed by the statutes (see Molvar Aff.




'The Court does not find the Defendants attempt to distinguish this authority persuasive. Plaintiffis correct
 that in this case, as in American Booksellers, the challenged statute facially chills the Plaintiffs' speech as
 well as possible third parties. This harm is the relevant issue,

                                                       10
I 21). The Affidavit indicates numerous measures have been taken to prevent mistaken

trespass, but that "maps often are not at the scale needed to detennine exact boundaries,

boundaries in Wyoming are often unmarked, and, even if WWP knows the exact location

of the boundary, GPS devices are imprecise" (see id. 1] 15). Defendants argue WWP

Plaintiffs could do more to ascertain the correct boundaries, but even taking this as true,

Plaintiffs' can establish standing where the statute imposes sufficiently significant and

costly compliance measures. See Johnson, 194 F.3d at 1154. Defendants allege WWP

representative Jonathan Ratner would be chilled even by the general trespass statute given

his deposition testimony, making his affidavit meaningless. However, after discussing this

chill, Mr. Ratner goes on to immediately indicate he had still engaged in his collection

activities prior to these statutes given his good faith about his use of only public lands. The

removal of this good faith protection has led to chilling for Mr. Ratner(see ECF No. 99-7)

(Ratner Depo. at 47);see also Wyo. Stat. Ann. § 6-3-303(a)("A person is guilty of criminal

trespass if he enters or remains on or in the land or premises of another person, knowing

he is not authorized to do so, or after being notified to depart or to not trespass")

(emphasis added). Mr. Ratner also indicated these new statutes have prevented him from

further activity since they illustrate there will be punishment from "significantly powerful

political enemies" for resource data collection (see id. at 84), Many of Defendants

arguments seem to boil down to 'if the Plaintiffs simply do not seek to engage in their

protected speech creation activities, they will not risk violating the statute.' This is not

constitutionally acceptable.



                                              II
       Finally, Defendants challenge the specific claims of Plaintiff National Press

Photographers Association ("NPPA")-          NPPA Plaintiffs identify several stories and

photographs they have not been able to complete given fears of mistaken trespass and the

pressing timelines that exist in the field of journalism (see Thuermer Aff. ^^1 12-14).

Defendants argue NPPA Plaintiffs could take measures to avoid much of this risk.

However, this again ignores what Plaintiffs need to show to establish the challenged

element, a plausible claim that they presently have no intention to engage in the protected

speech or conduct because of a credible threat that the statute will be enforced. Further,

given the highly time-sensitive deadlines involved in journalism, NPPA Plaintiffs have a

strong argument regarding the high costs ofcompliance measures. The NPPA allegations

support a finding of standing.

       Turning to Defendants' motion for summary judgment and making all inferences

against Defendants, the Court finds this motion must be denied. Defendants have not

shown Plaintiffs' chill claims are too speculative or that the specific Plaintiffs lack concrete

injuries. Plaintiffs have made a plausible claim that they presently have no intention to

carry out their desired speech activities because of a credible threat that the statutes will be

enforced.   Defendants make identical arguments in their own motion for summary

judgment as they do in response to Plaintiffs' motion. These claims will be rejected for

the reasons outlined above. If anything. Plaintiffs' claims are even stronger in this

framework given the posture of this motion which requires the Court to draw all inferences

in favor of Plaintiffs. The Court finds Plaintiffs have standing and now tums to the claims

on the merits.

                                               12
                                   IL Facial Challenge

       First, the Court must address whether the challenge is as-applied or facial in nature.

Defendants argue Plaintiffs' facial challenge fails because "the laws at issue can be applied

constitutionally, at a minimum, in some circumstances." Defendants rely upon United

States V. Salerno, 481 U.S. 739, 745 (1987), for the proposition that a "challenger must

establish that no set ofcircumstances exists under which the Act would be valid." Plaintiffs


argue that Defendants misstate the law in their responsive briefing. Defendants also allege

Plaintiffs' as-applied challenge fails because "the laws have not been 'applied' to anyone,

and the record is insufficient"(EOF No. 99 at 20-21). Plaintiffs ask the Court to find the

statutes unconstitutional and enjoin their enforcement.

       A plaintiff "may challenge the constitutionality of a statute by asserting a

facial challenge, an as-applied challenge, or both. However, the label is not what matters.

"[Tjhe distinction between facial and as-applied challenges is not so well defined that it

has some automatic effect or that it must always control the pleadings and disposition in

every case involving a constitutional challenge." See United Stales v. Supreme Court of

New Mexico, 839 F.3d 888, 907(10th Cir. 2016), cert, denied, 138 S. Ct. 130, 199 L. Ed.

2d 184 (2017), and cert, denied, 138 S. Ct. 78, 199 L. Ed. 2d 184(2017)(quoting Citizens

United v. Fed. Election Comm'n, 558 U.S. 310, 331 (2010)). "[FJacial challenges and as-

applied challenges can overlap conceptually." Id. "The important point... is whether the

"plaintiffs' claim and the relief that would follow . . . reach beyond the particular




                                             13
circumstances of the [] plaintiffs." Id. at 914. Although Plaintiffs have referenced both

types ofchallenge, the end relief sought and primary analysis is facial in nature.''

        The fact that a Plaintiff brings "a facial challenge does not automatically compel the

application of a specific test, must less the Salerno formulation." Doe v. City of

Albuquerque,667 F.3d 1111, 1124(lOth Cir. 2012). "[I]n practice,'[a] facial challenge is

best understood as a challenge to the terms ofthe statute, not hypothetical applications, and

is resolved simply by applying the relevant constitutional test to the challenged statute.'"

Saucedo v. Gardner, No. 17-CV-183-LM, 2018 WL 3862704, at *8 (D.N.H. Aug. 14,

2018)(quoting Supreme Court ofNew Mexico, 839 F.3d at 917)). The Tenth Circuit has

noted "we have construed Salerno's no-set-of-circumstances language 'not as setting forth

a test for facial challenges, but rather as describing the result of a facial challenge in which

a statute fails to satisfy the appropriate constitutional standard.' ...'In other words, where

a statute fails the relevant constitutional test... it can no longer be constitutionally applied

to anyone—and thus there is 'no set of circumstances' in which the statute would be

valid.'" Supreme Court ofNew Mexico, 839 F.3d at 917; see also Holland v. Williams,

No. 16-CV-00138-RM-MLC, 2018 WL 2938320, at *2 (D. Colo. June 12, 2018)

(discussing Salerno and finding "the 'in every application' test is not a test at all.");

Congregation Rabbinical Coll. ofTartikov, Inc. v. Vill. ofPomona, 138 F. Supp. 3d 352,



^ The Court recognizes "the Supreme Court has instructed courts facing simultaneous as-applied and
facial challenges to first resolve the as-applied challenge before addres.sing the facial challenge in order to
avoid 'proceed[ing] to an overbreadth [facial] issue unnecessarily.'" Martinez v. City of Rio Rancho, 197
F. Supp. 3d 1294, 1309(D.N.M. 2016). However, given the lack of an overbreadth challenge, the ultimate
remedy sought, and the overlapping nature of Plaintiffs' challenges, the Court will have to proceed to a
facial challenge regardless and thus addresses that matter directly.

                                                      14
404(S.D.N.Y. 2015)("[TJhere are exceptions to the Salerno standard. First, it plainly does

not apply to First Amendment claims.") "The relevant constitutional test, however,

remains the proper inquiry." Doe, 667 F.3d at 1127; Congregation Rabbinical Coll., 138

F. Supp. 3d at 406 (describing Doe as "analyzing, in the context of a facial challenge, the

particular circumstances of the plaintiffs and noting that it is proper to 'appl[y] the

appropriate constitutional test to the restriction at issue,' rather than 'conjur[ing] up

whether or not there is a hypothetical situation in which application ofthe statute might be

valid.'") The Court will determine the correct constitutional test by analyzing whether the

statutes are content based or content neutral.

                                  III. Content Neutrality

       Plaintiffs and Defendants dispute whether the Wyoming statutes are content neutral

or content based. "[A]s a general matter, the First Amendment means that government has

no power to restrict expression because of its message, its ideas, its subject matter, or its

content. As a result, the Constitution demands that content-based restrictions on speech be

presumed invalid . . . and that the Government bear the burden of showing their

constitutionality."   United States     Alvarez, 567 U.S. 709, 715-17 (2012) (internal

citations omitted); see also Hill v. Colorado, 530 U.S. 703, 769 (2000)("The Court time

and again has held content-based or viewpoint-based regulations to be presumptively

invalid.") "[T]he First Amendment's hostility to content-based regulation extends not only

to restrictions on particular viewpoints, but also to prohibition of public discussion of an

entire topic. Thus, a speech regulation targeted at specific subject matter is content based

even if it does not discriminate among viewpoints within that subject matter." Reed v,

                                             15
Town    of Gilbert, Ariz., 135          S. Ct. 2218, 2230 (2015).                Put simply,

"[gjovemmient regulation of speech is content based if a law applies to particular speech

because of the topic discussed or the idea or message expressed." Id. at 2227. "A law that

is content based on its face is subject to strict scrutiny regardless ofthe government's benign

motive, content-neutral justification, or lack of'animus toward the ideas contained' in the

regulated speech." Id. at 2228. When analyzing a content-based restriction under strict

scrutiny, the statute "is narrowly tailored only ifit is the least restrictive means ofachieving

the government's compelling objective." Verio v. Martinez, 820 F.3d 1113, 1134 (10th

Cir. 2016).

       First, the Court turns to Plaintiffs' motion and allegation that the statutes are content

based. The plain language of Wyoming statute § 6-3-414 provides:

       (c) A person is guilty of trespassing to access adjacent or proximate land if
       he:
       (i) Crosses private land to access adjacent or proximate land where he
       collects resource data; and
       (ii) Does not have:
       (A) An ownership interest in the real property or, statutory, contractual or
       other legal authorization to cross the private land; or
       (B) Written or verbal permission of the owner, lessee or agent of the owner
       to cross the private land.

The language of the civil statute is nearly identical but replaces "guilty of trespassing" with

"commits a civil trespass." See Wyo. Stat. Ann. § 40-27-101(c). The statutes define the

following terms:


       "Collect" means to take a sample of material, acquire, gather, photograph or
       otherwise preserve information in any form and the recording of a legal
       description or geographical coordinates of the location of the collection;


                                               16
       "Resource data"means data relating to land or land use, including but not
       limited to data regarding agriculture, minerals, geology, history, cultural
       artifacts, archeology, air, water, soil, conservation, habitat, vegetation or
      animal species."Resource data" does not include data:
      (A)For surveying to determine property boundaries or the location ofsurvey
       monuments;
      (B) Used by a state or local governmental entity to assess property values;
      (C)Collected or intended to be collected by a peace officer while engaged in
       the lawful performance of his official duties.

Wyo. Stat. Ann. §§ 6-3-414(e); 40-27-101(h)(emphasis added). The collection of data

under these statutes constitutes the exercise of free speech. See Western Watershed, 869

F.3d at 1195-96. The statutes, on their face, penalize only the collection of resource data

relating to land or land use. A content analysis is necessary to determine if the statutes are

applicable. This is a clear case of content-based statutes.

       In response to Plaintiffs' motion Defendants argue the laws are content neutral

because "they apply regardless of the contents of the 'resource data' collected"(ECF No.

104 at 7). This is a viewpoint-neutrality argument. It is not necessary for the law to

discriminate against a particular viewpoint to be subject to strict scrutiny. See Reed, 135

S. Ct. at 2228.   Further, Defendants argue the laws are focused on the marmer in which

the speech is conveyed and not the content citing Hill v. Colorado. Again, this is patently

untrue. In Hill v. Colorado, 530 U.S. at 707, the Supreme Court addressed a statute which

made it unlawful for any person within 100 feet of a health care facility's entrance to

"knowingly approach" within 8 feet of another person, without that person's consent, in

order to pass "a leaflet or handbill to, displa[y] a sign to, or engag[e] in oral protest,

education, or counseling with [that] person." The Court found the statute was content

neutral, concluding the law:

                                              17
       simply establishes a minor place restriction on an extremely broad category
       of communications with unwilling listeners. Instead of drawing distinctions
       based on the subject that the approaching speaker may wish to address, the
       statute applies equally to used car salesmen, animal rights activists,
       fundraisers, environmentalists, and missionaries. Each can attempt to
       educate unwilling listeners on any subject, but without consent may not
       approach within eight feet to do so.

Id. at 723. The State attempts to analogize this to the facts of this case. However, Hill is

inapplicable. The Wyoming laws do not attempt to penalize any data collection after

crossing private land to access adjacent lands, but only the collection of data relating to

land or land use. The laws, on their face, are content based and at least presumptively

subject to strict scrutiny.

        In Defendants' motion for summary judgment, Defendants make nearly identical

arguments. Again, the Defendants argue the laws are viewpoint neutral, but this is

irrelevant.^ Defendants also argue that the laws apply equally to any speaker, but this does

not make the laws content neutral.                     See Reed, 135 S. Ct. at 2230 ("[A]

speech regulation targeted at specific subject matter is content based.").                          Finally,

Defendants cite to Turner Broadcasting System, Inc., v. F.C.C., 5\1 U.S. 622 (1994), for

the proposition that a statute is content neutral when it regulates "only upon the manner in

which the speaker transmits their messages to viewers, not upon the messages they carry."




^ And questionable given the evidence of animus presented by Plaintiffs. Still, given the way in which the
Court resolves the motions,strict scrutiny will apply regardless and a further finding on viewpoint neutrality
is irrelevant to this standard. See Pahls v. Thomas, 718 F.3d 1210, 1229 (10th Cir. 2013)("Viewpoint
discrimination is a subset—and a particularly "egregious form"—of content discrimination. . . .
Both content- and viewpoint-based speech restrictions are presumptively invalid.")




                                                     18
Id. at 645. The law in Turner required cable operators to carry the signals of a specified

numberof local broadcast television stations. Id. at 630. This case is easily distinguished.

In Turner, the Supreme Court recognized there was no content component to the statute.

"Although the provisions interfere with cable operators' editorial discretion by compelling

them to offer carriage to a certain minimum number of broadcast stations, the extent of the

interference does not depend upon the content of the cable operators' programming....

The number of channels a cable operator must set aside depends only on the operator's

channel capacity, see 47 U.S.C. §§ 534(b)(1), 535(b)(2)-(3)(1988 ed., Supp. IV); hence,

an operator cannot avoid or mitigate its obligations under the Act by altering the

programming it offers to subscribers." Id. at 643-44. The Wyoming statutes, however,

only prevent speech regarding land and land use after crossing private property without

permission, not speech about other topics.

       The Wyoming statutes are clearly content based. For the reasons above, the Court

will grant Plaintiffs' motion for summary judgment on this issue even after drawing all

inferences against Plaintiffs. As explained in the preceding paragraph,the Court will deny

Defendants' motion on this issue.


                                    IV. Forum Analysis




                                             19
         Defendants argue Plaintiffs' challenge is premature^ because it is unclear what type

 of land', and thus forum, Plaintiffs will be on when subject to punishment under the

 statutes. The Court finds this argument unavailing.



 ® To ihe exlenl the Court construes this as a ripeness claim, this claim is unpersuasivc. See Supreme Conn
 ofNew Mexico, 839 F.3d at 903 ("The requirements of standing and constitutional ripeness overlap; if an
 injury 'is sufficiently 'imminent" to establish standing, the constitutional requirements of the ripeness
 doctrine will necessarily be satisfied.")
'Defendants also argue Plaintiffs have no protected speech right on private land based upon this Court's
 prior order. This Court does not read the Tenth Circuit opinion so narrowly. See Western Watershed, 869
 F.3d at 1195("The fact that one aspect ofthe challenged statutes concerns private property does not defeat
 the need for First Amendment scrutiny."). A district court in the District of Utah has faced a similar issue,
 and concluded:
          The State's final argument is that even if the lying and recording criminalized by the Act
          are otherwise protectable speech, the First Amendment plays no role in this case because
          the Act applies only to speech on private property, and the First Amendment does not
          apply on private property.

          The cases cited by the Slate deal with the first concept. They stand for the proposition that
          the First Amendment is typically not a defense to generally-applicable tort
          laws. Specifically, as relevant here, they hold that the First Amendment does not provide a
          licen.se to trespass on private property, and, as a corollary, nor does it provide a defense in
          a trespass suit. In short, the cases cited by the State answer the question of whether a
          landowner can remove someone from her property or sue for trespass even when the person
          wishes to exercise First Amendment rights. And generally, as the cases make clear, the
          answer is yes. But that is not the question before the court. The question here is whether
          the State(not a private landowner)can prosecute (not sue for damages) a person based on
          her speech on private property. And at this point in the analysis, the question is the
          threshold one of whether it can do so without even justifying or tailoring the law. The State
          cites no authority for this proposition. Nor has the court found any, and seemingly for good
          reason:      it    is     contrary     to     basic First Amendment principles.       If    a
          person's First Amendment rights were extinguished the moment she stepped foot on
          private property, the State could, for example, criminalize any criticism of the Governor,
          or any discussion about the opposition party, or any talk of politics whatsoever, if done on
          private property. This runs directly afoul of the First Amendment, which "was fashioned
          to assure unfettered interchange of ideas for the bringing about of political and social
          changes desired by the people," whether in the public square or in private coffee shops and
          cafes.
  Animal Legal Def. Fund v. Herbert, 263 F. Supp. 3d 1193, 1208-09 (D. Utah 2017). The fact that some
  instances of criminalized conduct may occur on private land does not prevent this Court from conducting
  its' analysis. Defendants also ignore the fact that the law would be applicable to data collectors on private
  land with landowner permission who incidentally crossed other private land without permission.
  Defendants conceded at oral argument such individuals have a similar speech interest to those on public
  land. The Court asked both parties at oral argument whether the framework described in Herbert required
  a distinct analysis for the civil statute at issue in this case. Neither parly seemed to believe any distinct
  analysis was required and the Court will not push the matter any further siia sponte.
                                                        20
       A restriction that regulates only the time, place, or manner of speech may be
       imposed so long as it is reasonable. But when regulation is based on the
       content of speech, governmental action must be scrutinized more carefully
       to ensure that communication has not been prohibited "merely because
       public officials disapprove the speaker's views. As a consequence, we have
       emphasized that time, place, and manner regulations must be 'applicable to
       all speech irrespective ofcontent.' Governmental action that regulates speech
       on the basis of its subject matter 'slip[s] from the neutrality of time, place,
      and circumstance into a concern about content.' Therefore,a constitutionally
      permissible time,place, or manner restriction may not be based upon either
      the content or subject matter ofspeech.


Consol. Edison Co. ofNew York v. Pub. Serv. Comm'n of New York, 447 U.S. 530, 536

(1980)(emphasis added). Courts have repeatedly found forum analysis inappropriate in

the case of content-based restraints on speech. See Reno v. Am. Civil Liberties Union,521

U.S. 844,879 (1997)("This argument is unpersuasive because the CDA regulates speech

on the basis ofits content. A 'time, place, and manner' analysis is therefore inapplicable.");

see also Sorrell v. IMS Health, 564 U.S. 552, 571 (2011)(resolving a First Amendment

challenge to a content-based state statute without addressing any type of forum analysis);

Hill V. Colorado, 530 U.S. 703, 770, 120 S. Ct. 2480, 2518-19 (2000) (Kennedy, J.,

dissenting) ("Statutes which impose content-based or viewpoint-based restrictions are

subjected to exacting scrutiny. The State has failed to sustain its burden of proving that its

statute is content and viewpoint neutral.. . . The Ward time, place, and manner analysis is

simply inapplicable to this law. I would hold the statute invalid from the very start."); Perry

Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 63 n.6 (1983)(Brennan, J.,

dissenting){cWmg Jaffe v. Alexis, 659 F.2d 1018, 1020-1021, n. 2(9th Cir. 1981)("When

the content of the speaker's message forms the basis for its selective regulation, public


                                              21
forum analysis is no longer crucial; the government must still justify the restriction and the

justification 'must be scrutinized more carefiilly to ensure that communication has not been

prohibited 'merely because public officials disapprove of the speaker's views.'") The

Court rejects Defendants' argument and finds a delay until enforcement is inconsistent with

the standing analysis above and would not result in any special forum analysis.

                                      K Strict Scrutiny

       The Court has reached the conclusion that strict scrutiny is proper as the statutes are

content based. Plaintiffs argue the laws cannot survive strict scrutiny. In their own motion

Defendants do not address strict scrutiny, however they do discuss it in tlie responsive

briefing to Plaintiffs' motion. To survive strict scrutiny, the government must "prove that

the restriction furthers a compelling interest and is narrowly tailored to achieve

that interest." Reed, 135 S. Ct. at 2231. "The State must specifically identify an 'actual

problem' in need ofsolving, and the curtailment of free speech must be actually necessary

to the solution." Brown v. Entm't Merchants Ass'n, 564 U.S. 786, 799 (2011)(intemal

citations omitted). The asserted governmental interest in this case is "to protect private

citizens' property rights"(ECF No. 104 at 15-16). However,the statutes make no attempt

at regulating trespass by anyone other than those that subsequently engage in land related

data collection, i.e., other than those that subsequently engage in protected speech. See

Western Watershed, 869 F.3d at 1195-96. This is particularly problematic given the fact

that landowners deposed in this case stated they had equal or greater problems with hunters,

campers, climbers, government officials, and others {see ECF No. 96-7). The State

admitted as much at oral argument, referring to data collectors as "a small portion ofoverall

                                              22
trespassers." At least one landowner indicated she was fine with these statutes because

only data collectors are "out to damage my reputation"(ECF No. 96-7 at 14). Whether or

not this other uncovered conduct is protected speech, the lack of regulation seriously

undemiines the asserted governmental interest in this case. See Williams-Yulee v. Fla. Bar,

135 S. Ct. 1656, 1668 (2015)("In a textbook illustration of that principle, we invalidated

a city's ban on ritual animal sacrifices because the city failed to regulate vast swaths of

conduct that similarly diminished its asserted interests in public health and animal

welfare.") (emphasis added). The government has no legitimate explanation for the

specific targeting of data collectors over other types of individuals engaged in trespass.

       Defendants have an even greater problem when it comes to narrow tailoring. They

have failed to identify any reason why the curtailment of speech is "actually necessary to

the solution" of the identified problem. See Brown, 564 U.S. at 799. Trespass can be

regulated and criminalized without any requirement ofsubsequent engagement in protected

speech activities. "[T]he burden is on the Govemment to prove that the proposed

alternatives will not be as effective as the challenged statute." Yes On Term Limits, Inc. v.

Savage, 550 F.3d 1023, 1030(10th Cir. 2008)(quoting As/icrq/Z v. ACLU. 542 U.S. 656,

665 (2004)). "To meet the requirement of narrow tailoring, the govemment must

demonstrate that alternative measures that burden substantially less speech would fail to

achieve the government's interests, not simply that the chosen route is easier." McCullen

V. Coakley, 134 S. Ct. 2518, 2540 (2014). "[I]t is not enough for [a state] simply to say

that other approaches have not worked." Id.



                                             23
       Here, the government has not proven a strengthening of the state's trespass laws

would not accomplish the same goals without infringing on protected speech. Defendants

argue any alternative statute would be at best, equally chilling and restrictive because the

notice requirement would have to be removed to achieve any results. This argument is

speculative at best and is a not-so-veiled attempt at burden shifting. The Court is not

persuaded. Wyoming could also more rigorously enforce its' existing statutes. See The

Indep. Inst. v. Buescher, 718 F. Supp. 2d 1257, 1277(D. Colo. 2010)("It is reasonable to

conclude that more enforcement would lead to more deterrence.") There is simply no

plausible reason for the specific curtailment ofspeech in the statutes beyond a clear attempt

to punish individuals for engaging in protected speech that at least some find unpleasant,

The laws are not narrowly tailored and fail strict scrutiny.

                                     CONCLUSION


       The First Amendment's guarantee of free speech in this case leads the Court to find

Wyoming statutes §§ 6-3-414(c)and 40-27-101(c)are facially unconstitutional. Therefore,

it is hereby

       ORDERED that Plaintiffs Motion for Summary Judgment (ECF No. 95) is

GRANTED,it is;

       FURTHER ORDERED that State Defendants' Motion for Summary Judgment

(ECF No. 98) is DENIED,it is;




                                             24
      FURTHER ORDERED that the State of Wyoming is permanently enjoined from

enforcing Wyoming statutes §§ 6-3-414(c) and 40-27-101(c) as both are in violation of the

First Amendment of the Constitution ofthe United States of America.




      Dated this        day of October, 2018.




                                  Scott W. Skavdahl
                                  United States District Judge




                                           25
